UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4202


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMEL RAYSHAWN LEONARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (7:10-cr-00073-FL-1)


Submitted:   August 17, 2012             Decided:   September 13, 2012


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard C. Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamel Rayshawn Leonard, who pled guilty without a plea

agreement to one count of possession of a firearm by a felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2012),   appeals    the    district       court’s      amended    judgment    entered

after this court vacated his original 120-month sentence and

remanded to the district court for resentencing, in accordance

with United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en

banc).     Leonard’s sole argument is that the district court erred

when it granted the Government’s motion for an upward variant

sentence on      remand.       In   particular,         Leonard   argues     that    the

upward variant sentence was unwarranted, and, that his 108-month

sentence is unreasonable, because his prior criminal conduct was

adequately considered in his category VI criminal history score,

and   he     exhibited        exemplary        post-sentencing        conduct        and

rehabilitation efforts.         Finding no error, we affirm.

            We review any criminal sentence, “whether inside, just

outside,    or   significantly      outside       the    Guidelines     range,”      for

reasonableness,        “under       a      deferential        abuse-of-discretion

standard.”       United States v. King, 673 F.3d 274, 283 (4th Cir.

2012), petition      for   cert.        filed,   No.     11-10786    (U.S.   June     5,

2012); see Gall v. United States, 552 U.S. 38, 51 (2007).                           When

the district court imposes a departure or variant sentence, we

consider    “whether    the    sentencing        court    acted     reasonably      both

                                           2
with respect to its decision to impose such a sentence and with

respect   to    the   extent       of   the    divergence        from     the     sentencing

range.”       United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).               The district court “has flexibility in

fashioning a sentence outside of the Guidelines range,” and need

only “‘set forth enough to satisfy the appellate court that it

has considered the parties’ arguments and has a reasoned basis’”

for its decision.         United States v. Diosdado-Star, 630 F.3d 359,

364 (4th Cir.) (quoting Rita v. United States, 551 U.S. 338, 356

(2007))    (alteration       omitted),         cert.      denied,      131   S.       Ct.    2946

(2011).

              “The fact that the appellate court might reasonably

have    concluded     that    a    different        sentence        was   appropriate          is

insufficient to justify reversal of the district court.”                                    Gall,

552 U.S. at 51.           “This deference is due in part because the

sentencing judge is in a superior position to find facts and

judge their import and the judge sees and hears the evidence,

makes    credibility      determinations,            has     full    knowledge          of    the

facts and gains insights not conveyed by the record.”                                 Diosdado-

Star, 630 F.3d at 366 (internal quotation marks, brackets and

citation omitted); see Rita, 551 U.S. at 357–58 (recognizing

that    the    district      court      also       “has    access      to,      and    greater

familiarity      with,       the    individual            case   and      the     individual



                                               3
defendant before [the court] than the Commission or the appeals

court”).

            Because the district court identified multiple reasons

for its variance, all of which were based on the 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2012) factors and related to the

particular facts of Leonard’s case, we conclude that the variant

sentence is reasonable.            See King, 673 F.3d at 284 (concluding

that upward variant sentence was reasonable as it was adequately

supported by reference to the § 3553(a) factors that “the court

determined required the sentence ultimately imposed”); Diosdado-

Star, 630 F.3d at 366-67 (holding that a six-year upward variant

sentence    was   substantively       reasonable      because     district    court

expressly relied on several of the § 3553(a) factors to support

the variance).

            Accordingly,      we    affirm    the    district     court’s   amended

judgment.      We dispense with oral argument because the facts and

legal    contentions    are   adequately       presented     in    the    materials

before   the    Court   and   argument       would    not   aid   the    decisional

process.



                                                                            AFFIRMED




                                        4